Follett, J.
(dissenting):
The title to the products of the leased farm vested in the lessor, subject to be divested by the performance by the lessee of her covenants. (Andrew v. Newcomb, 32 N. Y., 417; Van Hoozer v. Cory, 34 Barb., 10; Benj. on Sales [Corbin’s ed.], §78.) The clause quoted from the lease is not, in legal effect, a chattel mortgage. A chattel mortgage is an instrument whereby the owner of personal chattels transfers the title to them to another (a mortgagee), as security for the payment of a debt, or for the performance of an obligation, with a condition, that upon payment or performance, the title shall revest in the original owner (the mortgagor); but if the debt is not paid, or the obligation is not performed, the title becomes absolute in law in the mortgagee, though redeemable in equity. (Jones Chat. Mort., § 1; Thomas on Mort., 427; Overton on Liens, § 481; Nichols v. Mead, 2 Lans., 222, 225; Butler v. Miller, 1 N. Y., 496, 500.) The lessee never having acquired title to this property, the plaintiff acquired no title to it under his chattel mortgage. Hawkins v. Giles (45 Hun, 318), and cases there cited, are not in point. In the case last cited there was no covenant that the title to the products of the farm should be and remain in the lessor; but the covenant was that the lessee should feed the hay upon the farm; and the question was, which had the title. It was held, ujion the authority of the preceding cases, that the title was in the lessee. The judgment should be affirmed, with costs.
Judgment and order reversed, and a new trial order, with costs to abide the event.